                          Case 3:21-cv-00109-MMD-CLB Document 37 Filed 05/26/21 Page 1 of 4



                      1 Matthew B. Hippler (SBN 7015)
                        mhippler@hollandhart.com
                      2 Lars K. Evensen (SBN 8061)
                        lkevensen@hollandhart.com
                      3 Frank Z. LaForge (SBN 12246)
                        fzlaforge@hollandhart.com
                      4 HOLLAND & HART, LLP
                        5441 Kietzke Lane, Second Floor
                      5 Reno, Nevada 89511
                        Tel. 775 | 327-3000
                      6 Fax 775 | 786-6179

                      7 Attorneys for Defendant Dermody Operating Company, LLC

                      8

                      9                            UNITED STATES DISTRICT COURT
                     10                                    DISTRICT OF NEVADA
                     11 URBAN       OUTFITTERS,           INC.,     a
                        Pennsylvania Corporation,
                     12                                                     Case No. 3:21-cv-00109-MMD-CLB
                                         Plaintiff,
                     13       v.
                                                                            SUBSTITUTION OF ATTORNEY
HOLLAND & HART LLP
 5441 KIETZKE LANE

  RENO, NV 89511




                     14 DERMODY OPERATING COMPANY,
   SECOND FLOOR




                        LLC, a Delaware limited liability company;
                     15 UNITED CONSTRUCTION CO., a Nevada
                        corporation; and DOES I THROUGH X,
                     16
                                          Defendants.
                     17

                     18          Defendant, Dermody Operating Company, LLC, does hereby substitute Charles

                     19   Burcham, Esq. and Justin H. Pfrehm, Esq. of the law firm of Thorndal Armstrong Delk

                     20   Balkenbush & Eisinger, as its attorney in this action in place and stead of Matthew B. Hippler,

                     21   Esq., Lars K. Evensen, Esq., and Frank Z. LaForge, Esq. of the law firm of Holland & Hart LLP.

                     22          DATED this  day of May, 2021.

                     23                                                        $XWKRUL]HG6LJQDWRU\
                          John Ramous                                         Title
                     24   For Dermody Operating Company, LLC
                     25

                     26   ///
                     27   ///
                     28   ///

                                                                     1
Case 3:21-cv-00109-MMD-CLB Document 37 Filed 05/26/21 Page 2 of 4
Case 3:21-cv-00109-MMD-CLB Document 37 Filed 05/26/21 Page 3 of 4




   IT IS SO ORDERED.

   Dated: May 27, 2021


   ________________________________
   UNITED STATES MAGISTRATE JUDGE
                          Case 3:21-cv-00109-MMD-CLB Document 37 Filed 05/26/21 Page 4 of 4



                      1                                   CERTIFICATE OF SERVICE
                      2           I, Martha Hauser, declare:
                      3           I am employed in the City of Reno, County of Washoe, State of Nevada by the law
                          offices of Holland & Hart LLP. My business address is 5441 Kietzke Lane, Second Floor,
                      4   Reno, Nevada 89511. I am over the age of 18 years and not a party to this action.
                      5          On May 26, 2021, I electronically filed the foregoing SUBSTITUTION OF
                          ATTORNEY, with the Clerk via the Court’s CM/ECF system, in compliance with the Federal
                      6   Rules of Civil Procedure and LR 5-4. Service on all registered participants will be made by
                          CM/ECF.
                      7
                          Robert E. Schumacher, Esq.
                      8   rschumacher@grsm.com
                          Brian K. Walters, Esq.
                      9   bwalters@grsm.com
                          GORDON REES SCULLY MANSUKHANI, LLP
                     10   300 South 4th Street, Suite 1550
                          Las Vegas, NV 89101
                     11
                          Mark G. Simons, Esq.
                     12   msimons@shjnevada.com
                          SIMONS HALL JOHNSTON PC
                     13   6490 S. McCarran Blvd., Ste. F-46
HOLLAND & HART LLP




                          Reno, Nevada 89509
 5441 KIETZKE LANE

  RENO, NV 89511




                     14
   SECOND FLOOR




                     15                                                    /s/
                                                                           Martha Hauser
                     16

                     17

                     18   16708967_v1

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                                                   3
